DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “distance between the exit opening and the contacting means being less than or equal to 4 cm”, and the claim also recites “preferably less than or equal to 3 cm, preferably less than or equal to 2 cm, more preferably less 

Claims 2 – 15 are rejected due to their dependency on rejected claim 1. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3 and 5 - 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coulter et al. (US 5,193,287).



With respect to claim 1, Coulter et al. discloses a device (10) for measuring the circumference of an object, comprising a winder (12) of a flexible measuring element (14) designed to be affixed and form a loop around the said object (See Figure 1), when said measuring element (14) is in the measuring position, the said winder (12) having at least one wall and an exit opening (22) designed to allow the exit of at least one unwound portion of the said measuring element (14), said at least one unwound portion of the said measuring element (14) being defined between the said exit opening (22) and a distal end of the said measuring element (14), the said distal end of the said measuring element (14) being equipped with a connecting element (28) that abuts against the said exit outlet, when the said measuring element (14) is in the resting position; and connecting means (20, 28) of said connecting element of the said distal end of the said measuring element, the said connecting means being located at a distance from the said exit opening (See Figure 1), the said distance defined between the said exit opening (22) and the connecting means (20, 28) being less than or equal to 1 cm, wherein the said connecting means (20, 28) is located on the said at least one wall of the said winder (12), is adjacent to the exit opening (22), is in the form of a protuberance, which extends in the direction of the said distal end of the said measuring element (14), and is designed to fit, in a stationary manner, with the said connecting element (20, 28), when the measuring element (14) is in the measuring position. 

Referring to claim 2, Coulter et al. sets forth a measuring device (10) wherein the loop formed around the said object, HANLEY, FLIGHT & ZIMMERMAN, LLCPage - 3 -Attorney Docket No. 20273/10193US-3-U.S. App. Serial No.: TBDPreliminary Amendmentis placed in a single plane passing through a median longitudinal axis defined along the length of the said measuring element (See Figure 1).

In regards to claim 3, Coulter et al. teaches a measuring device wherein said winder (12) is a spring winder (30) equipped with a locking system (34) and/or a rewinding system (Column 3, lines 30 – 33) of the said measuring element (14).
  
Regarding claim 5, Coulter et al. shows a measuring device wherein the said measuring element (14) has graduations (Column 3, line 10).

With regards to claim 6, Coulter et al. discloses a measuring device wherein the exit opening (22) of the winder (12) has a section similar to the section of the measuring element (14).

Referring to claim 7, Coulter et al. sets forth a measuring device wherein the measuring element (14) is made of a flexible material such as flexible plastic or paper having sufficient tensile strength (Column 3, line 10).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Coulter et al. (US 5,193,287) in view of Oura (US 7,146,743).

Coulter et al. discloses a measuring device as recited in paragraph 5 above. 

Coulter et al. does not disclose the window for reading the circumference as recited in claim 9. Coulter et al. does not disclose the electronic measuring module as recited in claim 11.

In regards to claim 9, Oura discloses a length measuring instrument comprising a measuring belt (30), said measuring device further including a window (226) for reading the circumference of an object (See Columns 11 and 12, lines 65 – 67 and 1 – 6, respectively) in order to display various input/output commands and values. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Coulter et al. by adding a display window as taught by Oura in order to display various input/output commands and values (See Columns 11 and 12, lines 65 – 67 and 1 – 6, respectively).




Referring to claim 11, Oura sets forth a length measuring instrument further including an electronic measuring module (220) able to determine a circumference measurement using the unwinding of the said flexible measuring belt (30) and display means (226) for displaying a circumference measurement determined by the said electronic module (See Columns 11 and 12, lines 65 – 67 and 1 – 6, respectively). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Coulter et al. by adding an electronic module (220) and display window as taught by Oura in order to processing input/out data in a readable form and display various input/output commands and values (See Columns 11 and 12, lines 65 – 67 and 1 – 6, respectively).

Claims 12 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Coulter et al. (US 5,193,287) in view of Oura (US 7,146,743), as applied to claims 9 and 11 above, and further in view of Park et al. (US 10,393,490).

Coulter et al. and Oura disclose a measuring device as recited in paragraph 8 above. 

Coulter et al. and Oura does not disclose the communications means for the electric module to an external device as recited in claims 12 - 14. 





With respect to claims 12 - 14, Park et al. discloses a length measuring device comprising communication means (195) for communicating a measurement information and data determined by an electronic module (191) to another electronic device (See Column 9, lines 14 – 26) in order to enable improved communication that allows for upgrades and accessibility from near or remote locations. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Coulter et al. And Oura by  providing a communications means as taught by Park et al. in order to enable improved communication that allows for upgrades and accessibility from near or remote locations (See Columns 9, lines 14 – 26).

Allowable Subject Matter

Claims 4, 8, 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berman et al. (US 5,613,302) discloses a circumferential measuring device comprising a measuring loop (14) and an indicator (24).

Bohnengel (US 6,817,110) discloses a measuring system comprising a flexible tape (28) with an end piece (40) to be inserted in a cavity (42) near an end of the housing when measuring the girth of an object.

Benarroch (US 5,367,785) discloses a measuring device comprising a tape measure (40) provided with a locking flap (46) to be received in a locking end (32).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
April 10, 2021





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861